Citation Nr: 1440435	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  10-36 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right knee total arthroplasty due to osteoarthritis (claimed as a knee condition), to include as secondary to the service-connected right shoulder cuff arthropathy with atrophy.

2.  Entitlement to service connection for a lumbar spine disorder (claimed as a back condition with spasms), to include as secondary to the service-connected right shoulder cuff arthropathy with atrophy.

3.  Entitlement to service connection for a cervical spine disorder (claimed as pinched nerve in the neck), to include as secondary to the service-connected right shoulder cuff arthropathy with atrophy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to May 1979.  

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from October 2008 and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which, in pertinent part, denied the benefits sought on appeal.  The Veteran filed Notice of Disagreements (NODs) in December 2008, September 2009, and February 2010.  The RO issued a Statement of the Case (SOC) in August 2010.  In September 2010, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

In December 2011, the Veteran was afforded his requested videoconference Board hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the claims file.  

In February 2013, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

The Veteran's paperless claims files were also reviewed and considered in preparing this decision, along with his paper claims file. 

FINDINGS OF FACT

1.  The Veteran's right knee total arthroplasty due to osteoarthritis was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, is not shown to have manifested within one year from the date of his separation from the military, and is not shown to be caused or aggravated by the service-connected right shoulder cuff arthropathy with atrophy.

2.  The Veteran's lumbar spine disorder was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, is not shown to have manifested within one year from the date of his separation from the military, and is not shown to be caused or aggravated by the service-connected right shoulder cuff arthropathy with atrophy.

3.  The Veteran's cervical spine disorder was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, is not shown to have manifested within one year from the date of his separation from the military, and is not shown to be caused or aggravated by the service-connected right shoulder cuff arthropathy with atrophy.


CONCLUSIONS OF LAW

1.  Service connection for a right knee total arthroplasty due to osteoarthritis (claimed as a knee condition) is not established.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

2.  Service connection for a lumbar spine disorder (claimed as a back condition with spasms) is not established.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

3.  Service connection for a cervical spine disorder (claimed as pinched nerve in the neck) is not established.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in January 2008 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter was provided prior to the initial RO adjudication of his claims.  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  His STRs, Social Security Administration (SSA) disability benefits records, and post-service treatment records have been obtained.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran participated in VA examinations in June 2009 and April 2013, the results of which have been included in the claims file for review.  The examinations involved thorough examinations of the Veteran.  The April 2013 VA examination and a VA addendum medical opinion dated in May 2013 also involved reviews of the claims file and opinions that were supported by sufficient rationale.  Therefore, the Board finds that the VA examinations and medical opinions are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claims.

Furthermore, the Veteran was afforded a Board hearing in December 2011.  A Board member has two duties at a hearing:  (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim; and, (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2013); Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

Here, during the hearing, the VLJ specifically noted the issues as shown on the title page of this decision.  See Board hearing transcript, page 2.  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  Id.  The representative and the VLJ asked the Veteran questions regarding the element of the claims that was lacking to substantiate the claims for benefits (i.e., a nexus between the Veteran's current disorders and his active military service and/or service-connected right shoulder disability).  Id. at 3-4, 6-9, 12-13, 17.  The VLJ and the representative then asked questions to ascertain whether the Veteran had submitted evidence in support of these claims.  Id. at 5, 10-11, 13-17.  In addition, the VLJ and the representative sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Id.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claims for benefits.  As such, the Board finds that the VLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Board is also satisfied as to substantial compliance with its February 2013 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included scheduling the Veteran for additional VA examinations and medical opinions, which were provided in April 2013 and May 2013.  The remand also directed the AOJ to obtain the Veteran's recent VA treatment records, which were obtained and associated with the Veteran's paperless claims file.  The AOJ also sent the Veteran a letter in April 2013 asking him for the names and addresses of all of his medical providers, to which the Veteran did not respond.  Finally, the remand included readjudicating the claims, which was accomplished in the May 2013 Supplemental SOC (SSOC).  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection

The Veteran seeks service connection for a right knee disorder, a cervical spine disorder, and a lumbar spine disorder, to include as secondary to the service-connected right shoulder cuff arthropathy with atrophy.

To establish direct service connection, the record must contain:  (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1131.
Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including arthritis (i.e., degenerative joint disease and intervertebral disc syndrome), will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R.  § 3.303(d).   

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a non-service-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  In reaching this determination as to aggravation of a non-service-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the non-service-connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular non-service-connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. §§ 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 
The Board will begin by addressing direct service connection for these claims.

As noted above, the first element of direct service connection requires medical evidence of a current disorder.  Here, the Veteran was diagnosed by the local VA Medical Center (VAMC) with degenerative joint disease of the knee in April 2007, based on X-rays taken in January 2007.  Subsequently, the Veteran had a right knee total arthroplasty performed by VA.  Further, at the June 2009 VA examination, the Veteran was diagnosed with the following diagnoses:  cervical myelopathy; lumbar spondylosis with myofascial pain and intervertebral disc syndrome with femoral nerve involvement; and, cervical intervertebral disc syndrome with radial nerve and right C7 radiculopathy.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of direct service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  Here, the Veteran's STRs do not document any lumbar spine, cervical spine, or right knee problems during his active military service.  However, the Veteran's STRs do document an injury to his right shoulder while performing push-ups in May 1979.  The Veteran was then medically discharged from the military due to his right shoulder injury.  At his Board hearing, the Veteran testified that he injured his right shoulder during his active military service when he was running and tripped.  See Board hearing transcript, page 6.  The Veteran testified that he injured his right knee and spine during this in-service right shoulder injury.   See Board hearing transcript, pages 6, 9.  The Veteran also testified that he fell down several times on his knee during his military service, but did not seek treatment for these falls.  See Board hearing transcript, page 4.  The Veteran's military separation examination did not document any problems with his neck, back, or right knee.  His active military service ended in May 1979. 

The first post-service relevant complaint of a right knee disorder was in a VAMC X-ray dated in April 2002.  The Veteran was provided this X-ray after complaining of right knee pain, but the X-ray did not document any pertinent results.  Again, the Veteran's active duty ended in 1979.  The first post-service relevant complaint of a lumbar spine disorder was in a VAMC X-ray dated in September 2002.  The Veteran was provided this X-ray after complaining of lumbar spine pain.  The X-ray found bony spurrings in the lumbar vertebrae.  Again, the Veteran's active duty ended in 1979.  The first post-service relevant complaint of a cervical spine disorder was in a VAMC X-ray dated in May 2007.  The Veteran was provided this X-ray after complaining of cervical spine pain.  The X-ray found muscle spasms, a compression fracture of the vertebral body of C5, and a bony spur at the anterior portion of the vertebral body of C4, C5, C6, and C7.  Again, the Veteran's active duty ended in 1979.  These lengthy periods without treatment for the disorders weigh heavily against the claims.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge). 

As previously mentioned, the third element of direct service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  Here, the only medical nexus opinions of record are negative.  

Specifically, the Veteran was afforded a VA examination in June 2009, but the VA examiner did not provide a medical opinion regarding direct service connection.

The Veteran was afforded another VA examination in April 2013.  Following a review of the claims file and a physical examination of the Veteran, the VA examiner provided a medical opinion concerning the cervical spine disorder.  The examiner determined that it is less than likely as not that the current cervical spine disorder is caused by or a result of his active military service.  The examiner reasoned that the Veteran's military records indicate there was no complaint, examination, or diagnostic studies showing that the Veteran had a cervical injury in service.  There is no indication of an injury, examination, or medical workup for a cervical problem in service.  The examiner noted that the Veteran sustained a right shoulder injury during basic training and was subsequently given a medical discharge.  The examiner noted the Veteran's lay statements that he sustained a cervical injury in service; however, the examiner pointed out that there is no indication of any pertinent complaint, examination, or X-rays.  Thus, the examiner found that the cervical spine disorder is due to natural causes and not an injury in the military service.

Regarding the lumbar spine disorder, the April 2013 VA examiner considered the Veteran's lay statements that he injured his lumbar spine at the same time that he injured his right shoulder in service.  Following a review of the claims file and a physical examination of the Veteran, the examiner determined that the lumbar spine disorder is less likely as not (less than 50/50 probability) caused by or a result of his active military service.  The examiner reasoned that the Veteran's military records do not document any low back complaints, examination, or medical workup.  The examiner stated that there is no indication in his military file of a back complaint or a back examination.  The examiner indicated that this problem is due to natural causes and is not related to service.  

In May 2013, the April 2013 VA examiner reviewed the claims file again and provided another medical opinion regarding the right knee disorder.  The examiner noted the Veteran's lay statements that he injured his right knee in service.  The examiner determined that it is less likely than not that the Veteran's current right knee disorder (osteoarthritis/total arthroplasty) is related to his active military service, to include a service-connected injury.  The examiner reasoned that there is no history of any injury during his military active duty according to the records.  The examiner noted that there are no tear records or records of a knee injury, examination, or X-ray in the Veteran's STRs.  The examiner indicated that it is reasonable to conclude that the Veteran's right knee disorder is due to natural causes.  

The VA examiner clearly reviewed the STRs and other evidence in the claims folder.  He provided medical opinions that are supported by and consistent with the evidence of record.  He provided an alternative theory to address the etiology of the current disorders - namely, natural causes.  There is no positive evidence to the contrary of these opinions in the claims file.  The treatment records do not provide contrary evidence.  For all of these reasons, service connection for a right knee disorder, lumbar spine disorder, and cervical spine disorder is not warranted.

The Veteran reports continuous symptomatology since his active military service.  However, the Veteran's contentions are not supported by the medical evidence of record.  As stated above, the earliest pertinent post-service medical evidence associated with the claims file is dated from April 2002, September 2002, and May 2007 for the right knee, lumbar spine, and cervical spine, respectively, over twenty years after the Veteran's military separation in 1979.  Further, the STRs do not show that the Veteran developed chronic arthritis of the right knee, neck, and/or back during his active military service.  The STRs do not document any complaints of or treatment for the right knee, neck, or back.  When the Veteran was first treated post-service in 2002 and 2007, he did not indicate that these disorders had been present since his active military service.  The evidence of record does not reflect that a chronic condition of the right knee, lumbar spine, or cervical spine was noted in service; nor does it document continuity of symptomatology during and since the Veteran's active military service.  38 C.F.R. § 3.303; see Walker, 708 F.3d at 1331.  Hence, the Veteran's service connection claims cannot be granted on this theory of entitlement.

Additionally, the Board finds that the Veteran is not entitled to presumptive service connection for arthritis of the right knee, neck, and back.  As stated above, the earliest post-service medical treatment records are dated from 2002 and 2007, and the Veteran was separated from the active duty in 1979.  No arthritis diagnoses pertaining to the right knee, neck, and back were made within one year of the Veteran's military discharge.  Thus, the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307(a), 3.309(a).

The Board will now address secondary service connection.

As noted above, the first element of secondary service connection requires evidence of a current disorder.  As stated above, the Veteran has satisfied the first element of secondary service connection.

As stated above, the second element of secondary service connection requires evidence of a service-connected disability.  Here, the Veteran is currently service-connected for a right shoulder cuff arthropathy with atrophy.  Thus, the Veteran has satisfied the second element of secondary service connection.

As previously mentioned, the third element of secondary service connection requires medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  Here, the only nexus opinions of record on the issue of secondary service connection are negative.  

Initially, the Board notes that, regarding the spine claims, the Veteran was afforded a VA spine examination in June 2009.  Following a physical examination of the Veteran, the VA examiner diagnosed the Veteran with the following diagnoses: cervical myelopathy; lumbar spondylosis with myofascial pain and intervertebral disc syndrome with femoral nerve involvement; and, cervical intervertebral disc syndrome with radial nerve and right C7 radiculopathy.  The examiner was then asked to provide a medical opinion regarding the relationship between the Veteran's current spine diagnoses and his service-connected right shoulder cuff arthropathy with atrophy.  The examiner determined that, "Veteran pain from cervical myelopathy likely radiating to the right shoulder.  [i]ncreased tone from cervical myelopathy likely contributed to chronic strain on rotator cuff muscles."  The examiner also found that, "[e]vidence of cervical myelopathy, right C7 radiculopathy on physical examination.  EMG performed at VA demonstrates cervical nerve root lesion and entrapment at right shoulder per [v]eteran, no results available."   These medical opinions do not address the essential question of whether the Veteran's current cervical spine and lumbar spine disabilities are due to or aggravated by his service-connected right shoulder cuff arthropathy with atrophy.  Accordingly, the Board remanded these claims for new VA medical opinions to be obtained.

Upon remand, the Veteran was afforded a VA examination in April 2013.  Following a review of the claims file and a physical examination of the Veteran, the VA examiner provided a medical opinion concerning the cervical spine disorder.  The examiner determined that it is less likely as not (less than 50/50 probability) caused by or a result of or related to or aggravated by the service-connected right shoulder disability.  The examiner reasoned that at the time of the Veteran's right shoulder injury and during his military service, there were no complaints of cervical pain, examination, or medical workup.  The examiner stated that cervical myelopathy is a degenerative disease of the cervical spine, and in many instances its etiology is unknown.  The examiner indicated that cervical intervertebral disc
syndrome is also due to natural causes.  The examiner concluded that the Veteran's cervical spine disorder could not be caused or aggravated by a right shoulder cuff injury, as myelopathy is due to natural disease.  Thus, the examiner found that the cervical spine disorder is due to natural causes and is not related to or aggravated by his right shoulder injury.  The examiner determined that it is not possible that the right shoulder disability could cause or aggravate his degenerative neck process, which are due to natural causes.

Regarding the lumbar spine disorder, the April 2013 VA examiner opined that it is less likely as not (less than 50/50 probability) that the lumbar spine disorder is caused by or a result of the service-connected right shoulder disability.  The examiner reasoned that there is no medical condition possible that a right shoulder injury can cause the degenerative changes in the lumbar spine.  The examiner stated that these degenerative changes of the lumbar spine are due to natural causes and are not related to any service-connected injury or related to his right shoulder complaints.  The examiner concluded that the Veteran's lumbar spondylosis with myofascial pain and intervertebral disc syndrome is due to natural causes and cannot be involved or aggravated by his service-connected right shoulder disability.

In May 2013, the April 2013 VA examiner reviewed the claims file again and provided another medical opinion regarding the right knee disorder.  The VA examiner determined that it is less likely than not that the Veteran's right knee disorder is related to his service-connected right shoulder disability.  The examiner also concluded that it is less likely than not that the right knee disorder was aggravated by the service-connected shoulder disability.  The examiner reasoned that the shoulder does not cause weight-bearing stresses to the knee.  The examiner stated that this is physiologically impossible.   The examiner indicated that the right knee osteoarthritis is due to natural causes and not related to a right shoulder condition/injury. 
The VA examiners clearly reviewed the STRs and other evidence in the claims folder.  They provided medical opinions that are supported by and consistent with the evidence of record.  They provided an alternative theory to address the etiology of the current disorders - namely, natural causes.  There is no positive evidence to the contrary of these opinions in the claims file.  The treatment records do not provide contrary evidence.  As such, service connection on a secondary basis is not warranted.

In reaching this decision, the Board has considered the Veteran's arguments in support of his claims.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Regarding direct service connection, although the Veteran is competent to report that he injured his right knee, neck, and back during his active military service, which resulted in his current disorders, the Board must still weigh his lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In making this credibility determination, the Board does not find the Veteran's statements concerning the etiology of the current right knee disorder, cervical spine disorder, and lumbar spine disorder to be credible, since his STRs make no reference to a pertinent injury or treatment, and since the Veteran first reported symptoms in 2002 and 2007, more than twenty years after his separation from the active duty.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the Veteran's statements are found to be incredible because they are inconsistent with the evidence of record, which fails to show a pertinent injury, complaint, or treatment during his active military service, and which fails to show any indication of the disorders until over two decades after his separation from the active duty in 1979.

For the reasons set forth above, the Board finds that the Veteran's lay statements that his symptoms have been present since his active military service are not credible.  Therefore, these statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  All other evidence of record, aside from the Veteran's statements in support of this current claims, is unfavorable to the claims for service connection for a right knee disorder, cervical spine disorder, and lumbar spine disorder.

Regarding secondary service connection, although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case (whether the cervical spine disorder, right knee disorder, and lumbar spine disorder are caused or aggravated by the right shoulder disability) fall outside the realm of common knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (laypersons not competent to diagnose cancer).  As a layperson, it is not shown that he possesses the medical expertise to provide such opinions.  The only medical opinions of record addressing these claimed relationships are negative.  No competent medical opinions linking his right knee disorder, cervical spine disorder, and lumbar spine disorder to his service-connected right shoulder disability have been presented.  The VA examiners considered the Veteran's lay assertions in forming their medical opinions, but ultimately found that the Veteran's current right knee disorder, cervical spine disorder, and lumbar spine disorder are not related to his service-connected right shoulder disability.  Thus, as previously stated, the medical evidence of record is only against the Veteran's claims.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claims, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claims of entitlement to service connection for a right knee disorder, cervical spine disorder, and lumbar spine disorder, to include as secondary to the service-connected right shoulder disability, is not warranted.




	



(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a right knee total arthroplasty due to osteoarthritis (claimed as a knee condition), to include as secondary to the service-connected right shoulder cuff arthropathy with atrophy, is denied.

Entitlement to service connection for a lumbar spine disorder (claimed as a back condition with spasms), to include as secondary to the service-connected right shoulder cuff arthropathy with atrophy, is denied.

Entitlement to service connection for a cervical spine disorder (claimed as a pinched nerve in the neck), to include as secondary to the service-connected right shoulder cuff arthropathy with atrophy, is denied.



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


